     Christina Henry                                                The Honorable Brian D. Lynch
 1
     Henry & DeGraaff, P.S.                                                        CHAPTER 13
     787 Maynard Ave S.                                                            TACOMA
 2
     Seattle, WA 98104                                                     Hearing: July 17, 2019
     (206) 330-0595                                                               Time: 1:30 pm
 3   chenry@hdm-legal.com
 4

 5

 6

 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9                     WESTERN DISTRICT OF WASHINGTON AT TACOMA

10
       In re:
11                                                              Case No. 19-41599-BDL

12     Miguel Rodriguez and Dominique Walker,            RESPONSE TO OBJECTION TO
                                                         CONFIRMATION OF CHAPTER 13
13     Debtors                                           TRUSTEE
14

15
            Miguel Rodriguez and Dominique Walker (“Debtors”), by and through their attorney
16
     Christina Henry of Henry & DeGraaff, P.S., hereby respond to the Objection to Confirmation of
17
     the Chapter 13 Trustee as follows:
18

19          1. The Debtors disagree that the current plan will pay $0.00 to unsecured creditors. The

20               filed plan calls for payments of $722 a month over 36 months which will pay

21               $25,922.00 into the plan.     Since the Debtor has no secured creditors, the only

22               obligation to pay in the plan is for attorney’s fees in the remaining amount of

23     RESPONSE TO OBJECTION TO CONFIRMATION OF CHAPTER 13               HENRY & DEGRAAFF, P.S.
       TRUSTEE - 1                                                         787 MAYNARD AVE S.
                                                                            SEATTLE, WA 98104
                                                                            V (206) 330-0595
                                                                            F (206) 400-7609


      Case 19-41599-BDL         Doc 28       Filed 07/12/19   Ent. 07/12/19 20:22:47    Pg. 1 of 3
              $4,000.00, leaving the rest to pay unsecured creditors, including the liquidation value
 1
              listed in the plan of $7,944.64.
 2
         2. As to the additional request from the trustee to add the $300 a month the Debtors pay
 3
              to support his relatives in El Salvador, they agree to amend their SOFA to disclose the
 4
              payments and will either provide a declaration to explain dependent nature of those
 5
              familial payments to their family members or they will add the amount of $7,200 to
 6
              their liquidation value of the plan as suggested by the trustee.
 7
         3.   The Debtors agree to amend their Schedule C to schedule an exemption amount for
 8
              their disclosed small claims asset assuming that there are available funds that do not
 9
              surpass the statutory limit. If the limit is surpassed, the Debtors will remove the
10
              exemption and adjust the liquidation value accordingly.
11
         4. The Debtors agree to contribute tax refunds in excess of $2500 into an amended
12
              chapter 13 plan.
13
         5. The Debtors were not aware of the Trustee’s request for evidence to support their
14
              home maintenance request or monthly entertainment expense and they would be
15
              happy to provide this information via declaration from the debtors in support of an
16
              amended plan. However, for purposes of this response, the Debtors note that they live
17
              in a dilapidated home with a fair market valuation of at most $85,000. The house needs
18
              serious repairs to remain livable, including the need for a new roof and significant
19
              foundation issues in addition to other necessary repairs. Additionally, the debtors have
20
              spent significant amounts on home repairs in the recent months prior to filing to
21            support the regular maintenance amounts. Lastly, the debtors have three children and
22

23   RESPONSE TO OBJECTION TO CONFIRMATION OF CHAPTER 13                   HENRY & DEGRAAFF, P.S.
     TRUSTEE - 2                                                             787 MAYNARD AVE S.
                                                                              SEATTLE, WA 98104
                                                                              V (206) 330-0595
                                                                              F (206) 400-7609


     Case 19-41599-BDL           Doc 28   Filed 07/12/19     Ent. 07/12/19 20:22:47       Pg. 2 of 3
                an amount of $450 a month for entertainment does not seem excessive, but as part of
 1
                an amended plan the debtors will re-review their budget and provide a declaration and
 2
                other documentation if needed to support the numbers.
 3
            6. As for the liquidation analysis, the Debtors will again provide this as part of a
 4
                declaration in support of an amended plan.
 5

 6          In conclusion, the Debtors agree to a denial of discharge, because they agree that even if

 7   they are able to meet the concerns of the Chapter 13 Trustee on many of these issues, there is a

     need to amend the plan to add the future tax refunds to the plan, to obtain the signatures from the
 8
     debtors to amended schedules and on declarations to support the budget filed in this case. Since
 9
     the Debtors are Aberdeen and we are not able to meet in person to make all of these schedule and
10
     plan changes, the Debtors request they be given two weeks to file a feasible amended plan.
11

12

13          Respectfully Submitted this 12th day of July, 2019.

14                                                 HENRY &DEGRAAFF, P.S.
                                                   /s/ Christina Henry
15
                                                   Christina Henry, WSBA #31273
                                                   Attorney for Debtors
16                                                 chenry@hdm-legal.com
17

18

19

20

21

22

23     RESPONSE TO OBJECTION TO CONFIRMATION OF CHAPTER 13                  HENRY & DEGRAAFF, P.S.
       TRUSTEE - 3                                                            787 MAYNARD AVE S.
                                                                               SEATTLE, WA 98104
                                                                               V (206) 330-0595
                                                                               F (206) 400-7609


       Case 19-41599-BDL         Doc 28     Filed 07/12/19     Ent. 07/12/19 20:22:47      Pg. 3 of 3
